*72
SUMMARY ORDER

AFTER ARGUMENT AND UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.
Robert Aaron DelCarpio, pro se, appeals from an order of the United States District Court for the Eastern District of New York (Amon, J.), denying his motion, filed under Fed.R.Civ.P. 60(b), for reconsideration of the dismissal of his complaint in which he alleged that the Defendants conspired to violate his rights and retaliated against him, in violation of the First Amendment and the Religious Freedom Restoration Act (“RFRA”), 42 U.S.C. § 2000bb-l. We assume familiarity with the facts of this case and its procedural context.
The grant or denial of a Rule 60(b) motion for relief from a final judgment is reviewed for an abuse of discretion. See Transaero, Inc. v. La Fuerza Aerea Boliviana, 162 F.3d 724, 729 (2d Cir.1998). An appeal from the denial of a Rule 60(b) motion “raises only the question of whether that motion was properly disposed; it is not a vehicle for examining the underlying judgment itself.” Cody, Inc. v. Town of Woodbury, 179 F.3d 52, 56 (2d Cir.1999). The District Court properly denied DelCarpio’s motion for reconsideration because he did not present any new evidence as to the merits of his religious discrimination claims, nor did he set forth any other basis for relief under Rule 60. Because the District Court did not abuse its discretion in denying DelCarpio’s motion for reconsideration, the District Court’s order is affirmed.
For the reasons set forth, we AFFIRM the order of the District Court.